DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action for application number 17/057,046, Adhesive Backed Positioning Aids and Anchoring Assemblies to Enhance Object Mounting Experience, filed on November 19, 2020.
Drawings
The drawings were received on June 9, 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,339,983 to Okamura et al., hereinafter, Okamura.  Okamura discloses a wall anchor assembly (CA) comprising: a base plate (9) including opposing major surfaces; a first insert plate (12a) pivotably coupled to an edge of the base plate at a first hinge segment (11a), a second insert plate (12b) pivotably coupled to the base plate at a second hinge segment (11b) disposed at an opposite edge of the base plate from the first hinge segment, wherein each insert plate includes a curved prong (15a, 15b) extending from a surface of the respective insert plate at a location distal to the hinge segment; and wherein the prongs curve in opposite direction when the first insert plate and the second insert plate are pivoted to be adjacent a major surface of the base plate.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura in view of U.S. Patent Application Publication No. 2007/0235622 to Baran et al., hereinafter, Baran.  Okamura discloses the claimed invention except for the limitation of an adhesive construction on one of the major surfaces of the base plate.
Baran teaches a wall anchor assembly (18) having a base plate including opposing major surfaces, and an adhesive construction (24) on one of the major surfaces.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the base plate in Okamura to have included and adhesive construction on one of the major surfaces as taught by Baran for the purpose of fastening the wall anchor assembly to a surface to increase the security between the wall surface of an object and the anchor assembly to prevent unwanted movement of the wall anchor assembly.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura in view or Baran and in further view of U.S. Patent No. 6,572,945 to Bries et al., hereinafter, Bries.  Okamura in view of Baran disclose the claimed invention except for the limitations of wherein the adhesive construction is stretch releasable and wherein the adhesive construction is at least one of positionable and repositionable.
Bries teaches a removable stretch adhesive tape fastener which is removable from one or more objects to which it is adhered and which is reusably separable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive construction in Baran to have been stretch releasable and repositionable as taught by Bries for the purpose of allowing the anchor to be separable from the wall surface and used to bond to another position on the wall surface.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura in view of U.S. Patent No. 8,414,239 to McDuff.  Okamura further discloses that the curved prong is extending from a surface of the of the respective insert plate at a location distal to the hinge segment, wherein the curved prong has a downward curvature with respect to a top edge of the respective insert plate, and wherein the prong is extending outwardly along an arc to an outer end.  Okamura discloses the claimed invention except for the limitations of wherein the each insert plate has a second curved prong and wherein the outer end of the first prong and the outer end of the second prong are coplanar.
McDuff teaches a wall anchor assembly (H) a base plate (10) including opposing major surface (16 & 18), first and second curved prongs (12 & 14) extending from a surface (18) of the base plate, wherein each curved prong has a downward curvature with respect to a top edge of the base plate, and wherein the curved prongs extend outwardly along an arc to an outer end and wherein the outer ends of the respective prongs are coplanar.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert plates in Okamura to have included first and second prongs as taught by McDuff for the purpose of assisting in the securement between the assembly and a supporting surface, such as a wall.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-13, 15-18, and 20 are allowed.
Response to Arguments
Applicant’s arguments, see remarks, filed June 9, 2022, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, respectively, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Okamura under 35 U.S.C. 102(a)(1) and 25 U.S.C. 103, wherein the reference anticipates claims 1 and 2 and is obvious, in combination with previously cited reference, over claims 5-10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No. 1,175,802 to Orcutt is directed to a hanger having a base with a plurality of prongs for attaching to a wall surface.  U.S. Patent No. 3,447,823 to Gregoire is directed to an anchor clip having a plurality of prongs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANITA M KING/                                                                                      Primary Examiner, Art Unit 3632                                                                                                                  August 19, 2022